Citation Nr: 1741524	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative changes, left knee, status post meniscectomy prior to July 19, 2013, and from September 1, 2013 to May 13, 2014.

2.  Entitlement to a disability rating in excess of 30 percent for status post left total knee arthroplasty, previously rated as degenerative changes, left, knee, status post meniscectomy as of July 1, 2015.

3.  Entitlement to service connection for a right knee disability, to include degenerative joint disease, knee effusion, a Baker's cyst, and status post total knee arthroplasty.   


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1991.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued the Veteran's 20 percent disability rating for degenerative changes, left knee, status post meniscectomy and denied service connection for right knee, status post total knee arthroplasty.

In her October 2009 claim, the Veteran stated she was filing for an increase of her service- connected right knee and a new claim for her left knee as secondary to her service-connected right knee.  See October 2009 VA Form 21-4138.  VA clarified that she was service-connected for her left knee, thus, treated her claims as entitlement to service connection for right knee, status post total knee arthroplasty and entitlement to an increased disability rating for her left knee disability.  However, her x-rays also show right knee medial compartment arthritis, a full thickness chondromalacia, knee effusion, and a Baker's cyst.  See August 2008 and October 2009 VA treatment records.  Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

In an October 2010 rating decision, the RO continued the Veteran's 20 percent disability rating for degenerative changes, left knee, status post meniscectomy.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, for purposes of this appeal, the Veteran was granted a temporary total (i.e., 100 percent) rating for convalescence purposes related to her service-connected left knee disability from July 19, 2013 to September 1, 2013 and May 13, 2014 to July 1, 2015.  See 38 C.F.R. § 4.30.  Therefore, as to the increased rating claim, only the periods during which the Veteran's left knee was less than totally disabling are under consideration and before the Board at this time.
  
The Veteran requested a hearing before the Board.  See November 2013 VA Form 9.  However, in August 2014, the Veteran submitted a statement indicating she wished to withdraw her hearing request.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

Review of the record shows that the Veteran submitted additional evidence consisting of both duplicative and new medical treatment records.  38 U.S.C.A. § 7105(e) provides that waiver of initial Agency of Original Jurisdiction (AOJ) review of evidence submitted by the Veteran or her representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e) (West 2014); VA Fast Letter 14-02 (May 2, 2014).  Accordingly, no waiver of review by the AOJ is required.

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Prior to July 19, 2013, the Veteran's service-connected left knee disability was manifested by x-ray degenerative arthritis, flexion limited to 60 degrees or more with swelling and satisfactory evidence of painful motion, and extension limited to five degrees or less.  The Veteran's service-connected left knee disability was not manifested by ankylosis, recurrent subluxation or lateral instability, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, or tibia and fibula impairment.

2.  From September 1, 2013 to May 13, 2014, the Veteran's service-connected left knee disability was manifested by x-ray degenerative arthritis, flexion limited to 60 degrees or more with swelling and satisfactory evidence of painful motion, and extension limited to five degrees or less, and slight lateral instability.  The Veteran's service-connected left knee disability was not manifested by ankylosis, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, or tibia and fibula impairment.

3.  As of July 1, 2015, the Veteran's service-connected left knee disability had been totally replaced for over 1 year, and was not manifested by chronic residuals consisting of severe painful motion or weakness, ankylosis, recurrent subluxation or lateral instability, flexion limited to 60 degrees or less, extension limited to 5 degrees or more, or tibia and fibula impairment.


CONCLUSIONS OF LAW

1.  Prior to July 19, 2013 and from September 1, 2013 to May 13, 2014, the criteria for a separate disability rating of 10 percent, but no higher, under Diagnostic Code 5010 for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

2.  From September 1, 2013 to May 13, 2014, the criteria for a separate disability rating of 10 percent, but no higher, under Diagnostic Code 5257 for a left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3.  Prior to July 19, 2013 and from September 1, 2013 to May 13, 2014, the criteria for a disability rating in excess of 20 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5258 (2017).

4.  As of July 1, 2015, the criteria for a disability rating in excess of 30 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor her representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in December 2009, September 2010, and August 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Increased Rating   

Here, the Veteran has averred that her service-connected left knee disability is more severe than her current ratings would indicate.  She filed her increased rating claim in October 2009.  Before obtaining a total left knee arthroplasty on May 13, 2014, the Veteran's service-connected left knee disability was rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5258.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, the RO rated the Veteran's left knee disability under diagnostic code 5010-5258 from September 1, 2007 because the Veteran had dislocated semilunar cartilage with frequent episodes of "locking" pain, and effusion into the joint.  Thus, the Board concedes said symptoms in analyzing this claim prior to July 19, 2013 and from September 1, 2013 to May 13, 2014.     

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Generally, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.

Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by the limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  However, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

According to Diagnostic Code 5055, for a total knee replacement, a 100 percent rating will be assigned for one year following the surgery.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to diagnostic codes 5256, 5261, or 5262.  However, under this diagnostic code, the Veteran will receive a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.   The words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  Under Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.
Under Diagnostic Code 5260, limitation of flexion of the leg, a non-compensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, malunion of the tibia or fibula warrants a rating of 10 percent for slight knee or ankle disability, 20 percent for moderate knee or ankle disability, and 30 percent for marked knee or ankle disability.  Nonunion of the tibia or fibula, with loose motion, requiring a brace, warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2017). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

As stated above, for purposes of this appeal, the Veteran was granted a temporary total (i.e., 100 percent) rating for convalescence purposes related to his service-connected left knee disability from July 19, 2013 to September 1, 2013 and May 13, 2014 to July 1, 2015.  Therefore, only the periods during which the Veteran's left knee was less than totally disabling are under consideration.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Left Knee Disability Prior to July 19, 2013

As a preliminary matter, the Board notes that a November 2007 x-ray obtained during a VA examination showed moderate left knee degenerative arthritis in the Veteran.  Since then, the Veteran has complained of pain and limitation of motion in her left knee.  See November 2007 VA examination.  Throughout the appellate period, the Veteran has undergone three VA examinations to assess the current severity of her left knee disability.  See December 2009, September 2010, and August 2015 VA examinations.

The Veteran was first afforded a VA examination in December 2009.  At that time, the Veteran provided a detailed account of her left knee disability; specifically, she stated that she had suffered from left knee pain going back to service and had episodic swelling in her knee.  See December 2009 VA examination.  She reported flare-ups that occurred once per week.  According to the Veteran, flare-ups are caused by standing too long, climbing hills, doing physical activities at work, or climbing stairs.  When she had flare-ups, she experienced 10/10 pain; otherwise, she experienced 4-5/10 pain.  She also reported that though she was a JROTC instruction and drill practice instructor.  As a result of her pain, she was unable to perform many of the drills such as pivoting and turning or aerobic exercises.  Id.  She also said left knee pain made her take the elevator, minimized physical training, and minimized the ability to demonstrate marching.  Further, she was able to walk for about 30 minutes or a quarter mile before stopping.  She also used removable braces on both knees which helped minimally to provide her some stability with pivoting and twisting motions.  Id.  

Significantly, the left knee examination revealed no effusion.  The Veteran had full extension with flexion to 120 degrees.  According to the examiner, the Veteran exhibited pain in the final 5 degrees of flexion severe pain at 120 degrees.  See December 2009 VA examination.  However, she reported no pain with full extension.  The Veteran had mild tenderness of the lateral patellar facet, some moderate tenderness of the medial patellar facet, and severe tenderness over the medial joint line.  However, she had no significant tenderness over the lateral joint line.  As to stability, the knee was stable to varus and valgus stress at 0 and 30 degrees.  The Veteran tested negative during the anterior drawer, posterior drawer, Lachman's and McMurray test.  Id.  The examiner found no significant crepitus to the patellofemoral joint with passive range of motion.  Further, the examiner did not find ankylosis or tibia and fibula impairment.  However, gait examination revealed an antalgic gait favoring the right lower extremity with the majority of weight-bearing placed on the left side.  Nevertheless, the Veteran did not use a cane.  Id.    

As to Deluca concerns, the examiner noted pain with range of motion testing in hyperflexion.  The examiner stated that it was conceivable that pain could further limit function as described particularly if the Veteran had a flare-up or when she was required to be on her feet or climb stairs for work.  However, after eliciting these substantial facts from the Veteran, the examiner found that it was not "feasible [to] attempt to express any of this in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty."  See December 2009 VA examination.  

Nine months later, the Veteran was afforded another VA examination.  At the examination, she reported consistent symptoms with her previous examination.  Notably, she stated she did not have flare-ups where the pain became significantly worse than usual.  See September 2010 VA examination.  Nevertheless, the Veteran's left knee was without effusion and she was non-tender to palpation over the medial and lateral joint lines.  As to range of motion and repetitive testing, the Veteran had flexion to 120 degrees with pain from 110 to 120 degrees.  Further, the knee was stable to varus/valgus stress in extension and in partial flexion.  The Veteran tested negative during the anterior drawer, posterior drawer, Lachman's and McMurray test.  Id.  

Nevertheless, the Veteran's pain continued and this led to an arthroscopic subtotal synovectomy of the left knee.  See July 2013 VA treatment record.  

First, the Board notes that a separate rating of 10 percent is warranted prior to July 19, 2013 for the Veteran's left knee disability under Diagnostic Code 5010.  As stated above, the Veteran propounded x-ray evidence of degenerative joint disease of the left knee in 2007.  As stated by both VA examiners, the Veteran suffered from pain during flexion; however, under both Diagnostic Codes 5260 or 5261, the Veteran did not exhibit limitation of motion that would warrant a compensable rating.  Nevertheless, the Veteran had left knee surgery on July 19, 2013 because she "continued to have pain and decreased motion."  See July 2013 VA treatment record.  Therefore, the evidentiary record supports a compensable rating of 10 percent, but no higher, prior to July 19, 2013 under Diagnostic Code 5010.  

Nevertheless, as inferred from the paragraph above, the Veteran has not shown limitation of motion under either flexion or extension to warrant a compensable rating.  See Diagnostic Codes 5260, 5261.  As the Veteran could still move her left knee and consistent with both examiners' reports, the Board finds that a disability rating under Diagnostic Code 5256 is also not warranted.  This is because neither VA examiner found ankylosis of the Veteran's left knee.  Further, the Veteran's tests for recurrent subluxation or lateral instability were negative.  The evidentiary record also does not support tibia and fibula impairment during the appellate period.  Hence, separate ratings under Diagnostic Codes 5257 or 5262 are not warranted. 
  
The Board has also considered whether higher ratings are warranted on the basis of functional loss due to pain, weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  During range of motion testing, all VA examiners determined that the Veteran could perform all movements (i.e., flexion and extension) of the left knee without loss of range of motion on repetition.  Although the evidence does show that the Veteran may experience painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011).  Such is not the case here.

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record does not warrant a disability rating in excess of 20 percent for the Veteran's left knee disability prior to July 19, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected left knee disability has worsened.  However, the objective clinical findings do not support her assertions as to Diagnostic Codes other than to Diagnostic Codes 5010 and 5258.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for a disability rating in excess of 20 percent for a left knee disability prior to July 19, 2013 are not met. 

B.  Left Knee Disability from September 1, 2013 to May 13, 2014

On July 19, 2013, the Veteran had surgery to remove cartilage from her left knee.  See July 2013 VA treatment record.  Before getting a total knee replacement on May 13, 2014, the Veteran's "left knee became severely symptomatic, affecting her activities of daily living.  She had daily severe pain, her mobilization was impaired, and she desired a total knee replacement on the left side."  See May 2014 VA treatment record.   

As the Veteran complained of the same symptoms, the analysis above continues as to all diagnostic codes discussed and analyzed above.  However, the Veteran still suffered from pain and activities of daily living (even after having cartilage removed).  Thus, a separate rating under Diagnostic Code 5259 is warranted.   

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record does not warrant a disability rating in excess of 20 percent for the Veteran's left knee disability prior to from September 1, 2013 to May 13, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected left knee disability has worsened.  However, the objective clinical findings do not support her assertions as to Diagnostic Codes other than to Diagnostic Codes 5010, 5257, and 5258.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for a disability rating in excess of 20 percent for a left knee disability from September 1, 2013 to May 13, 2014 are not met. 

C.  Left Knee Disability as of July 1, 2015

Over a year after her left knee replacement, the Veteran was afforded another VA examination to determine the severity of her left knee disability.  See August 2015 VA examination.  At the examination, the Veteran reported 8/10 pain when standing and walking and no night pain.  According to the examiner, flare-ups increased pain.  The Veteran reported being unable to ambulate long distances, using a cane, receiving help from a caretaker at home, and using a walker when she goes out.  Id.   

As to range of motion, the Veteran exhibited flexion to 130 degrees and extension to 3 degrees, with no pain noted on the examination.  Further, the examiner found no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue, or crepitus.  See August 2015 VA examination.  As to flare-ups, the examiner noted that the Veteran said she has to sit down and could not get on her knees from time to time.  Importantly, the examiner found no muscle atrophy, ankylosis, recurrent subluxation, lateral instability, or recurrent effusion; however, there was anterior instability under the Lachman test of 0 to 5 mm.  Id.  The examiner determined that the Veteran was suffering from intermediate degrees of residual weakness, pain, or limitation of motion post knee replacement.  Though the Veteran had x-ray evidence of degenerative arthritis, the Veteran's left knee disability was not found to impact her ability to perform any type of occupational task.  Id.     

Here, the Veteran had a total knee replacement, thus, evaluation under Diagnostic Code 5055 is appropriate.  Therefore, she is entitled to a minimum 30 percent disability rating for her status post left knee replacement.  As she had the left knee replacement over a year before July 1, 2015, a disability rating of 100 percent is not warranted. 

Further, a rating greater than 60 percent is not warranted because such a rating would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Codes 5162, 5163, 5164 (2017) (providing that amputation at the middle or lower thirds of the thigh, amputation of the leg with defective stump, and amputation not improvable by a prosthesis controlled by natural knee action all warrant a 60 percent rating).  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, where amputation is performed.  38 C.F.R. § 4.68 (2017).  Therefore, the Veteran is entitled to a disability rating between 30 and 60 percent after July 1, 2015 for her left knee replacement.

Importantly, the record does not contain evidence of pain on motion, weight bearing, or non-weight bearing over a year after left knee surgery.  The Veteran sought right knee physical therapy from November 2015 to February 2016.  She said that because of her right knee problems, she had difficulty performing her job as a ROTC instructor.   Further, at the August 2015 VA examination, the Veteran did not exhibit pain on motion.  Therefore, chronic residuals consisting of severe painful motion or weakness in the left knee is not shown, and a 60 percent disability rating is not warranted.  

As stated above, if the Veteran exhibits intermediate degrees of residual weakness, pain, or limitation of motion, VA is to rate by analogy to diagnostic codes 5256, 5261, or 5271.  As the Veteran did not have ankylosis, flexion limited to at least 45 degrees, extension limited to 5 degrees, or tibia and fibula impairment from July 1, 2015, a rating by analogy to diagnostic codes 5003, 5256, 5260, or 5261, or 5262 is not beneficial to the Veteran and does not increase her disability rating to 40 percent.  Further, while there is x-ray evidence of degenerative arthritis in the left knee, a rating higher than 30 percent is not possible under DC 5010.  

The Board has considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2017).  In this case, a higher rating based on functional loss is not warranted.  The Veteran has complained of decreased mobility and constant pain requiring prescribed medication due to her left knee.  The Board notes, however, that the 30 percent rating already assigned under DC 5055 contemplates the potential problems associated with a knee replacement, such as the degree of weakness and painful motion demonstrated here.  Additionally, as discussed above, objectively the Veteran has limitation of extension no less than 3 degrees and limitation of flexion to no less than 130 degrees on the left knee.  These results do not entitle the Veteran to a higher rating under the codes for rating limitation of motion.

Though the August 2015 examiner found anterior instability, he did not find recurrent subluxation or lateral instability in the Veteran's left knee.  Further, the evidentiary record does not contain semilunar cartilage that was removed or dislocated a year after the surgery.  As such, separate ratings under Diagnostic Codes 5258 or 5259 are not warranted after July 1, 2015.   

All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The Board finds the evidence of record does not warrant a disability rating in excess of 30 percent for the Veteran's left knee disability as of July 1, 2015.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran is competent to report her symptoms, and the Board does not doubt the sincerity of the Veteran's belief that her service-connected left knee disability has worsened.  However, the objective clinical findings do not support her assertions as to Diagnostic Codes other than to Diagnostic Code 5055.  Thus, the preponderance of the evidence is against the Veteran's claim and the Board finds that the criteria for a disability rating in excess of 30 percent for the Veteran's left knee replacement as of July 1, 2015 is denied.  See Gilbert, 1 Vet. App. at 55; 38 C.F.R. § 3.102.


ORDER

Entitlement to a separate disability rating of 10 percent, but no higher, under Diagnostic Code 5010 for a left knee disability, prior to July 19, 2013, and from September 1, 2013 to May 13, 2014, is granted, subject to the regulations governing monetary benefits.

Entitlement to a separate disability rating of 10 percent, but no higher, under Diagnostic Code 5257 for a left knee disability, from September 1, 2013 to May 13, 2014, is granted, subject to the regulations governing monetary benefits.

Entitlement to a disability rating in excess of 20 percent for a left knee disability prior to July 19, 2013, and from September 1, 2013 to May 13, 2014, is denied.

Entitlement to a disability rating in excess of 30 percent for status post left total knee arthroplasty, previously rated as degenerative changes, left, knee, status post meniscectomy as of July 1, 2015, is denied.



REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

The Veteran filed for entitlement to service connection for a right knee disability in October 2009.  She posits that her right knee disability is attributable to service; in the alternative, she argues that her service-connected left knee disability caused or aggravated her right knee disability.  She was afforded a VA examination and addendum opinion in May 2010 and September 2010 to assess the etiology of her right knee disability.  However, the Board finds that the VA examiner's opinions are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In rendering the first opinion, the examiner stated that "[i]t is difficult to ascertain at this time whether the [Veteran's] right knee condition was secondary to an MCL strain that she sustained in 1975. . . . If there was in fact an unrecognized ACL tear with meniscal tear that could possibly have led to the development of . . . osteoarthritis . . . I cannot resolve this issue without resorting to mere speculation."  See May 2010 VA examination.  The second examiner agreed, stating that an MCL tear in and of itself would not result in degenerative changes requiring a total knee arthroplasty, but "since you cannot exclude the possibility of meniscal injury at that time I would not be able to state with any degree of medical certainty whether or not her right knee osteoarthritis and subsequent arthroplasty is related to her in-service injury."  See September 2010 VA examination.  Further, neither examiner provided a concrete opinion as to whether the Veteran's left knee disability caused or aggravated her right knee disability.  

In arriving at their conclusions, both examiners reference a July 1975 emergency room record during service where the Veteran twisted her right knee which required a cast and crutches for at least a week.  See July 1975 Service Treatment Record.  However, the examiners did not address the Veteran's Report of Medical History where the Veteran reported "torn ligaments" in her "left knee (1974)."  See June 1984 Report of Medical History.  A medical record in August 1974 further corroborates this report; specifically, the Veteran went to the emergency room and sustained a "muscle strain" in both legs playing basketball.  See August 1974 Service Treatment Record.  Thus, in the span of less than a year, the Veteran has documented evidence of two emergency room visits pertaining to her right leg.  Nevertheless, the examiners provided a direct service connection opinion without discussing or mentioning the 1974 torn ligaments and injury records.  Further, the examiners did not provide a secondary service connection opinion because they assumed the right knee injury occurred first and did not address the Veteran's claims about overcompensation.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, on remand, the RO should obtain an addendum opinion addressing the Veteran's contentions and interpreting her contemporaneous emergency room records preceding her July 1975 stay.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records dated from December 2016 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from an appropriately qualified VA examiner, to determine the nature and etiology of the Veteran's right knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

A.  Is it at least as likely as not that the Veteran's right knee disability was either incurred in, or are otherwise related to, the Veteran's active duty service?

The medical professional must address the Veteran's contemporaneous emergency room document and 1984 Report of Medical Examination referencing torn left knee ligaments in 1974.  In rendering this opinion, the examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

B.  Is it as least as likely as not that the Veteran's right knee disability was caused or aggravated by her left knee disability?
 
The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In addition, please discuss how, if at all, the Veteran's left knee disability, service-connected since 1991, may have affected the Veteran's diagnosed right knee disabilities.    

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

C.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  As stated above, in rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

D.  The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

E.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

F.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


